THAYER, Circuit Judge.
These cases were submitted in connection with the case of Railway Co. v. Miles, 79 Fed. 257, and upon the same printed record, inasmuch as the cases grew out of the same accident, and involve the same questions. In case No. 793, Harrison Hicks, as administrator of William Spoon, deceased, sued for compensation for pain and suffering sustained by his ini estate, as the laws of Arkansas permitted him to do; while in case No. 794 the action was brought by the same administrator for damages sustained by the next of kin. In the latter case a single question is raised, which did not arise in the case of Railway Co. v. Miles, and was not considered in that case. In the course of the trial, counsel for the defendant company took an exception to the admission of certain testimony showing the nature of the injuries received by William Spoon which had resulted in his death. This proof was objected to on the ground that it was unnecessary to show the nature of the injuries received, inasmuch as the next of kin, for whose benefit the action was brought, could not recover in that suit for any pain or suffering which the deceased had endured as a result of the injuries. The exception thus taken has been argued in this court. The trial court permitted the plaintiff to prove the nature of the injuries sustained by the plaintiff’s intestate, and that they had occasioned his death; but it charged the jury specifically that “nothing can be allowed for the pain and suffering of deceased, nor can anything be allowed for the grief or distress of any one.” We think that such action on the part of the trial court was not erroneous, and will not justify a reversal of the case. The plaintiff had a right to show that the deceased had received injuries which resulted in his death. The most that can he said in support of the exception is that the court permitted a material fact to he proven in greater detail than was perhaps necessary. But. whatever possible harm was done in allowing the precise nature of the injuries to be shown, was remedied, we think, by the instruction above quoted. It must be presumed that the jury obeyed the instruction of the court, *263and that the defendant was not prejudiced, although it was unnecessary to show the exact nature of the injuries. The judgment of the circuit court in each of the cases must he affirmed.